DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered with the RCE filed 23 May 2022.

Status of the Claims
	Claims 1-6 and 8-19 are pending in the application.
In the response filed 09 May 2022, Applicant amended claims 1 and 11 and cancelled claims 7 and 20.  These amendments have been entered with the RCE filed 23 May 2022.

 Drawings
The drawings were received on 09 May 2022.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  It appears that the final paragraph of claim 1 should be amended as follows:
	--further including an elastic member disposed between said lower portion of said bearing and said closed first end region of said housing, said elastic member being cup-shaped and extending fully across and covering the closed first end region of the housing  and imparting a bias directed toward said open second end of said housing on said bearing.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Re Claim 16:  Claim 16 repeats the limitations added to independent claim 11, as amended by Applicant.  Accordingly, claim 16 fails to further limit claim 11, from which it depends.  Clarification and correction are required. 
	Note:  Examiner notes that, in the arguments filed 09 May 2022, Applicant indicated that “the amendments [of claim 11] incorporate all the limitations of former claim 16, now canceled …”; however, claim 16 has NOT been cancelled in the listing of the claims and thus has not been considered to be cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (US Patent 4,995,755) in view of Brunneke (US Patent 7,452,155).
	Re Claim 1:  Hyodo discloses a ball socket assembly (see Fig. 1), comprising: 
a housing (23) with an inner bore (25) extending along a central axis (extending along the longitudinal axis of connecting shank portion 26) between a closed first end region (the lower portion at 23 in Fig. 1) and an open second end region (at opening 24); 
a bearing (28) constructed entirely of a monolithic piece of material disposed in said inner bore (25) of said housing, said bearing having a lower portion  (at 31; Fig. 2) presenting a lower bearing surface having an unbiased first radius of curvature and an upper portion (at 28 in Fig. 2) presenting an upper bearing surface having an unbiased second radius of curvature, said unbiased second radius of curvature being greater than said unbiased first radius of curvature, said lower bearing surface and said upper bearing surface surrounding a ball cavity (receiving spherical head portion 21; Fig. 1) made of the material; 
a ball stud  (11) having a shank portion (12) extending outwardly from said housing through said open second end region (24) and a ball portion (21) with a spherically contoured outer surface disposed in said ball cavity; 
said second end region (24) of said housing being plastically deformed radially inwardly (“The entire side where the opening 24 is provided of the said socket 23 is swaged on, inwardly deformed, at the time of assembly to contain the first head member 13 and the second head member 15 together with the ball seat 28”; see Col. 4 lines 1-3) toward said central axis and imparting a bias on said upper portion of said bearing (28) to fix said bearing within said inner bore (25) of said housing (23) and to fix said ball portion (21) in said ball cavity of said bearing (28), said bias on said upper portion of said bearing causing said unbiased second radius of curvature (see Fig. 2) to constrict to a biased radius of curvature (see Fig. 1), wherein said biased radius of curvature is substantially equal to said unbiased first radius of curvature; and 
further including an elastic member (34) disposed between (see Fig. 1) said lower portion (at 31; Fig. 2) of said bearing (28) and said closed first end region of said housing (23), said elastic member (34) being cup-shaped and extending fully across and covering the closed first end region of the housing (23) and imparting a bias directed toward said open second end (24) of said housing on said bearing.

    PNG
    media_image1.png
    688
    567
    media_image1.png
    Greyscale

Hyodo fails to explicitly disclose wherein the bearing is constructed of a fiber-reinforced material.  Rather Hyodo discloses that the bearing (28) may be constructed of a “hard synthetic resin … such as, for example, a polyacetal resin” (see Col. 3, lines 45-48).  Examiner notes that “polyacetal” is the same material as “polyoxymethylene”, as is used in the present application).
Brunneke teaches the use of a ball socket assembly comprising a housing (1) and a bearing (5) configured to secure a ball portion of a ball stud (3) within the housing (1), and further wherein the bearing is constructed of fiber-reinforced material (“Electrically insulating plastics, such as POM (polyoxymethylene) … may additionally also be reinforced with fibers, may be used as materials for the layers of the bearing shell”; emphasis added; see Col. 4 lines 14-17), the bearing (5) forming a ball cavity surrounding the ball portion, the ball cavity made of the fiber-reinforced material, for the purpose of providing greater strength to the bearing.
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Hyodo such that the bearing is constructed of a fiber-reinforced material, as taught by Brunneke, for the purpose of providing greater strength to the bearing.
Re Claim 2:  Hyodo, as modified in view of Brunneke above, discloses a ball socket assembly, wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material (“such as POM (polyoxymethylene)”; see Col. 4 lines 14-17 of Brunneke).
Re Claim 3:  Hyodo further discloses a ball socket assembly, wherein said spherically contoured outer surface of said ball portion (21; Fig. 1) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius.
Re Claim 4:  Hyodo further discloses a ball socket assembly, wherein said upper portion of said bearing (28) has a substantially constant wall thickness (see t1 in the annotated Fig. 2 below) extending between an outer surface of said bearing and said upper bearing surface.

    PNG
    media_image2.png
    418
    536
    media_image2.png
    Greyscale

Claim 5:  Hyodo further discloses a ball socket assembly, wherein said inner bore (25; Fig. 1) within said open second end region (24) of said housing and said outer surface (of bearing 28) within said upper portion of said bearing have a radius of curvature (see Fig. 1) substantially equal to said biased radius of curvature.
Re Claim 6:  Hyodo further discloses a ball socket assembly, wherein said lower portion (at 30) of said bearing (28) has a substantially constant wall thickness (see t2 in annotated Fig. 2 above; Examiner also notes that the limitation “substantially constant wall thickness” does not require a perfectly constant wall thickness throughout the entire lower portion) extending between said outer surface of said bearing and said lower bearing surface.
Re Claim 8:  Hyodo further discloses a ball socket assembly, wherein said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (note that Fig. 2 shows the lower portion of the bearing 28 having a plurality of fingers 31, separated by slits 33.  Col. 4 lines 46-49 states that “In addition, a plurality of slits (not shown) can be provided in the direction of the shank portion on the other surface of the ball seat 28, i.e. the surface facing the second head member 15.”  In other words, the fingers and slots shown in the lower portion of bearing 28 in Fig. 2 can also be provided in the upper portion of the bearing, as is required by claim 8).
Re Claim 9:  Hyodo further discloses a ball socket assembly, wherein said plurality of fingers are spaced circumferentially from one another by slots (slits 28) extending generally parallel to said central axis.
Re Claim 10:  Hyodo, as modified in view of Brunneke above, discloses a ball socket assembly significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Hyodo such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent 5,368,408) in view of Brunneke (US Patent 7,452,155) and Hyodo (US Patent 4,995,755).
Re Claim 11:  Shimizu discloses a method of constructing a ball socket assembly, comprising: 
providing a housing (3) with an inner bore (at 31; Fig. 1) extending along a central axis between a closed first end region (at 34) and an open second end region (at 31); 
providing a bearing (2) constructed entirely of a monolithic piece of material having a lower portion (23; Figs. 4-5) presenting a lower bearing surface having an unbiased first radius of curvature and an upper portion (22) presenting an upper bearing surface (at 21) having an unbiased second radius of curvature greater than the unbiased first radius of curvature (see Figs. 1-2 and 4-5), with the upper portion extending to an open upper end (29) having an upper end diameter, and with the upper bearing surface and the lower bearing surface surrounding a ball cavity (21) that is made of the material;
providing a ball stud (1) having a shank portion (at 1) and a ball portion (11) with a spherically contoured outer surface having a ball diameter that is greater than the upper end diameter of the bearing (see Fig. 1); 
snapping the ball portion (11) through the open upper end (29) of the bearing and into the ball cavity by causing the upper portion of the bearing to flex radially outwardly and then return resiliently radially inwardly; and
plastically deforming (see Fig. 2) the second end region of the housing radially inwardly toward the central axis and imparting a bias on the upper portion of the bearing to fix the bearing within the inner bore of the housing and to fix the ball portion (11) in the ball cavity (21) of the bearing, with the bias on the upper portion of the bearing causing the unbiased second radius of curvature to constrict to a biased radius of curvature (see Fig. 2) that is substantially equal to the unbiased first radius of curvature.
Shimizu fails to explicitly disclose the following:
wherein the bearing is constructed of a fiber-reinforced material; and
and further including disposing an elastic member between the lower portion of the bearing and the closed first region of the housing including at the central axis and imparting a bias directed toward the open second end of the housing on the bearing with the elastic member.

Re. limitation (i):  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene”, as is used in the present application).
Brunneke teaches the use of a ball socket assembly comprising a housing (1) and a bearing (5) configured to secure a ball portion of a ball stud (3) within the housing (1), and further wherein the bearing is constructed of fiber-reinforced material (“Electrically insulating plastics, such as POM (polyoxymethylene) … may additionally also be reinforced with fibers, may be used as materials for the layers of the bearing shell”; emphasis added; see Col. 4 lines 14-17), the bearing (5) forming a ball cavity surrounding the ball portion, the ball cavity made of the fiber-reinforced material, for the purpose of providing greater strength to the bearing.
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Brunneke, for the purpose of providing greater strength to the bearing.
Re. limitation (ii):  Hyodo teaches the use of a method of constructing a ball and socket assembly (see Fig. 1) comprising providing a housing (23), providing a bearing (28), providing a ball stud (11), inserting a ball portion (21) of the ball stud through an open upper end (at 28) of the bearing (28), plastically deforming a second end region (24) of the housing (23) radially inwardly (“The entire side where the opening 24 is provided of the said socket 23 is swaged on, inwardly deformed, at the time of assembly to contain the first head member 13 and the second head member 15 together with the ball seat 28”; see Col. 4 lines 1-3), and further including disposing an elastic member (34) between a lower portion of the bearing (28) and a closed first region (at 23) of the housing including at a central axis and imparting a bias directed toward the open second end (24) of the housing on the bearing with the elastic member, for the purpose of ensuring a preload to the ball portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that it further includes the step of disposing an elastic member between the lower portion of the bearing and the closed first region of the housing including at the central axis and imparting a bias directed toward the open second end of the housing on the bearing with the elastic member, as taught by Hyodo, for the purpose of ensuring a preload to the ball portion.
Re Claim 12:  Shimizu, as modified in view of Brunneke above, discloses a method, wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material (“such as POM (polyoxymethylene)”; see Col. 4 lines 14-17).
Re Claim 13:  Shimizu further discloses a method, wherein said spherically contoured outer surface of said ball portion (11) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius (see Figs. 1-2).
Re Claim 14:  Hyodo further teaches the use of a method, wherein said upper portion of said bearing (28) has a substantially constant wall thickness (see t1 in the annotated Fig. 2 above) extending between an outer surface of said bearing and said upper bearing surface, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said upper portion of said bearing has a substantially constant wall thickness extending between an outer surface of said bearing and said upper bearing surface, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 15:  Hyodo further teaches the use of a method, wherein said lower portion (at 30) of said bearing (28) has a substantially constant wall thickness (see t2 in annotated Fig. 2 above; Examiner also notes that the limitation “substantially constant wall thickness” does not require a perfectly constant wall thickness throughout the entire lower portion) extending between said outer surface of said bearing and said lower bearing surface, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said lower portion of said bearing has a substantially constant wall thickness extending between said outer surface of said bearing and said lower bearing surface, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 16, as best understood by the Examiner:  see rejection of claim 16 above, particularly the portion of the rejection related to limitation (ii).
Re Claim 17:  Hyodo further teaches the use of a method, wherein said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another (note that Fig. 2 shows the lower portion of the bearing 28 having a plurality of fingers 31, separated by slits 33.  Col. 4 lines 46-49 states that “In addition, a plurality of slits (not shown) can be provided in the direction of the shank portion on the other surface of the ball seat 28, i.e. the surface facing the second head member 15.”  In other words, the fingers and slots shown in the lower portion of bearing 28 in Fig. 2 can also be provided in the upper portion of the bearing, as is required by claim 8), for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 18:  Hyodo further discloses a ball socket assembly, wherein said plurality of fingers are spaced circumferentially from one another by slots (slits 28) extending generally parallel to said central axis, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said plurality of fingers are spaced circumferentially from one another by slots extending generally parallel to said central axis, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 19:  Shimizu, as modified above, discloses a method significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678